DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Nicholas Doss (Reg. No 78,586) on 8/23/2021.

The application has been amended as follows:
Claim 12. (Currently Amended) A light emitting display system comprising: 
a) a plurality of light emitting elements disposed on a substrate in a first predetermined pattern:
5 of 11 118639753i) said plurality of light emitting elements collectively creating a viewing plane;
 ii) said plurality of light emitting elements further defined as a plurality of groups of light emitting elements;
 iii) each group of said plurality of groups having the same number light emitting elements;

b) each of said plurality of light emitting elements comprising:
i) a plurality of light emitting devices, said plurality of light emitting devices being disposed within each light emitting element in a second predetermined pattern; each of said light emitting devices being operative to produce a color, the plurality of light emitting devices being collectively operative to produce a color space; 
c) said plurality of groups further characterized in that;
 i) each group of said plurality of groups is spaced apart from adjacent groups by a first group spacing in a horizontal direction; 
ii) each group of said plurality of groups is spaced apart from adjacent groups by a second group spacing in a vertical direction;
iii) said first group spacing being uniform across said viewing plane; 
iv) said second group spacing being uniform across said viewing plane; and, 
d) each light emitting element of said plurality of light emitting elements comprising:
i) at least one light emitting device capable of emitting a red color;
ii) at least one light emitting device capable of emitting a green color;
iii) at least one light emitting device capable of emitting a blue color; wherein the system is further characterized in that: 
a) the viewing plane is further characterized as having: an upward edge; a downward edge, a leftward edge; and, a rightward edge; 

c) the plurality of light emitting devices is collectively capable of emitting a D65 white point as measured in 1931 CIE X-Y chromaticity space at said center gaze angle; 
d) a non-zero gaze angle is defined as a gaze angle onto said viewing plane that is tilted from said center gaze angle by an angle that is non-zero; 
e) an upward gaze angle is defined as a non-zero gaze angle tilted toward said upward edge;
f) a downward gaze angle is defined as a non-zero gaze angle tilted toward said downward edge; 
g) a leftward gaze angle is defined as a non-zero gaze angle tilted toward said leftward edge; 
h) a rightward gaze angle is defined as a non-zero gaze angle tilted toward said rightward edge.

Claim 14. (Cancelled).

Claim 15. (Currently Amended) The system of claim 12 further characterized in that the color shift of said D65 white point, measured as a distance in 1931 CIE X-Y chromaticity space is: 
a) at most 0.0071 at an upward gaze angle of 20 degrees;
 b) at most 0.0055 at an downward gaze angle of 20 degrees;
 c) at most 0.0061 at an leftward gaze angle of 20 degrees; 


Claim 16. (Currently Amended) The system of claim 12 further characterized in that the color shift of said D65 white point, measured as a distance in 1931 CIE X-Y chromaticity space is: 
a) at most 0.0049 at an upward gaze angle of 40 degrees;
 b) at most 0.0034 at an downward gaze angle of 40 degrees;
 c) at most 0.0091 at an leftward gaze angle of 40 degrees;
 d) at most 0.0090 at an rightward gaze angle of 40 degrees.  

Claim 17. (Currently Amended) The system of claim 12 further characterized in that the color shift of said D65 white point, measured as a distance in 1931 CIE X-Y chromaticity space is:
 a) at most 0.0034 at an upward gaze angle of 60 degrees;
 b) at most 0.0056 at an downward gaze angle of 60 degrees; 
c) at most 0.0054 at an leftward gaze angle of 60 degrees;
 d) at most 0.0061 at an rightward gaze angle of 60 degrees. 
 
Claim 18. (Currently Amended) The system of claim 12 further characterized in that the color shift of said D65 white point, measured as a distance in 1931 CIE X-Y chromaticity space is: 
a) at most 0.0026 at an upward gaze angle of 80 degrees;
b) at most 0.0034 at an downward gaze angle of 80 degrees;

d) at most 0.0072 at an rightward gaze angle of 80 degrees.  

Claim 19. (Currently Amended) The system of claim 12 further characterized in that the color shift of said D65 white point, measured as a distance in 193 I CTE X-Y chromaticity space is:
 a) at most 0.0091 at any gaze angle up to 80 degrees.  

Claim 20. (Currently Amended)  The system of claim 12 further characterized in that the color shift of said D65 white point, measured as a distance in 193 1 CIE X-Y chromaticity space is: 
a) less than 0.0100 at any gaze angle up to 80 degrees.

Allowable Subject Matter

Claims 1, 4-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “an upward edge; a downward edge, a leftward edge; and, a rightward edge; (ii) a center gaze angle is defined as a gaze angle onto said viewing plane with a direction that is perpendicular to said viewing plane; (iii) the plurality of light emitting devices is as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “an upward edge; a downward edge, a leftward edge; and, a rightward edge; b) a center gaze angle is defined as a gaze angle onto said viewing plane with a direction that is perpendicular to said viewing plane; c) the plurality of light emitting devices is collectively capable of emitting a D65 white point as measured in 1931 CIE X-Y chromaticity space at said center gaze angle; d) a non-zero gaze angle is defined as a gaze angle onto said viewing plane that is tilted from said center gaze angle by an angle that is non-zero; e) an upward gaze angle is defined as a non-zero gaze angle tilted toward said upward edge; f) a downward gaze angle is defined as a non-zero gaze angle tilted toward said downward edge; g) a leftward gaze angle is defined as a non-zero gaze angle tilted toward said leftward edge; h) a rightward gaze angle is defined as a non-zero gaze angle tilted toward said rightward edge”, with combination of remaining features, as recited in claim 12.


Krans et al (US 2008/0218369 A1) discloses one pixel 14 is accommodated in each area 18, which pixel is made from a red light emitting element, a green light emitting element and a blue light-emitting element. However, it is also possible to place several pixels or sub-pixels in each area 18 (Fig [1-2], Para [0045]).

However, Krans fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 12.

Claims 4-11 and 15-20 are allowed as those inherit the allowable subject matter from clams 1 and 12.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898